Exhibit 10.01


INDEMNITY AGREEMENT
This Indemnity Agreement (this “Agreement”), dated as of _________, is made by
and between Cadence Design Systems, Inc., a Delaware corporation (the
“Company”), and _________ (the “Indemnitee”).
RECITALS
A.The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations;
B.    Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so substantial (whether or not the case is meritorious), that
the defense and/or settlement of such litigation is often beyond the personal
resources of officers and directors;
C.    The Company believes that its directors and officers and the directors and
officers of its subsidiaries should be able to serve as such, and in such other
capacities as the Company may request, as the case may be, free from undue
concern about the risk of large judgments and other expenses that may be
incurred as a result of the good faith performance of their duties to the
Company or its subsidiaries;
D.    The Company recognizes that the long period of time that may elapse before
the trial or other disposition of legal proceedings may extend beyond the normal
time for retirement for such director or officer, with the result that the
Indemnitee, after retirement or in the event of the Indemnitee’s death, the
Indemnitee’s spouse, heirs, executors or administrators, may be faced with
limited ability and undue hardship in maintaining an adequate defense, which may
discourage such director or officer from serving in that position;
E.    Based upon their experience as business managers, the Board of Directors
of the Company (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors and certain officers of the
Company and its subsidiaries and to encourage such individuals to take the
business risks necessary for the success of the Company and its subsidiaries, it
is necessary, and in the best interests of the Company and its stockholders, for
the Company to contractually indemnify such individuals, and to assume for
itself maximum liability for claims against such persons in connection with
their service;
F.    The Company desires and has requested the Indemnitee to serve or continue
to serve as a director and/or an officer of the Company and/or the subsidiaries
of the Company, free from undue concern for claims for damages arising out of or
related to such services to the Company and/or the subsidiaries of the Company;
G.    The Indemnitee is willing to serve, or to continue to serve, the Company
and/or the subsidiaries of the Company provided that the Indemnitee is furnished
the indemnity provided for herein; and


1



--------------------------------------------------------------------------------





H.    The Company and the Indemnitee desire to terminate any prior indemnity
agreements entered into between the parties and supersede and replace such prior
indemnity agreements with this Agreement.
AGREEMENT
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.    Definitions.
(a)    Change in Control. For purposes of this Agreement, a “change in control”
shall be deemed to have occurred if (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing 20% or more of
the total voting power represented by the Company’s then outstanding voting
securities; or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.
(b)    Covered Person. For purposes of this Agreement, a “covered person” shall
include the Indemnitee and any heir, executor, administrator or other legal
representative of the Indemnitee following the Indemnitee’s death or incapacity.
(c)    Disinterested Directors. For purposes of this Agreement, “disinterested
directors” mean any director of the Company who is not or was not a party to the
proceeding in respect of which indemnification is being sought by a covered
person.


2



--------------------------------------------------------------------------------





(d)    Expenses. For purposes of this Agreement, “expenses” include all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by a covered person in
connection with the investigation, defense or appeal of a proceeding or in
establishing, enforcing or interpreting a right to indemnification or
advancement under this Agreement, Section 145 of the Delaware General
Corporation Law or otherwise, or the preparation for any of the foregoing.
(e)    Independent Legal Counsel. For purposes of this Agreement, “independent
legal counsel” means a reputable national law firm or a member of a reputable
national law firm, experienced in matters of corporation law, that neither is
presently nor in the past five years has been retained to represent (i) the
Company or a covered person in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification or advancement hereunder. “Independent legal counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or the covered person in an action to determine such covered person’s
right to indemnification or advancement under this Agreement.
(f)    Proceeding. For purposes of this Agreement, “proceeding” means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, legislative, investigative (including internal
corporate investigations) or of any other type whatsoever, and including any of
the foregoing commenced by or on behalf of the Company, derivatively or
otherwise, whether or not initiated prior to the date hereof.
(g)    Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, and one or more other subsidiaries, or by
one or more other subsidiaries.
2.    Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve the Company and/or its subsidiaries in the Indemnitee’s present capacity,
so long as the Indemnitee is duly appointed or elected or until such time as the
Indemnitee tenders a written resignation; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment or other form of service for the Company or its subsidiaries by
Indemnitee.
3.    Maintenance of Liability Insurance.
(a)    The Company hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an officer or director of the Company or any of its
subsidiaries, and thereafter so long as the Indemnitee shall be subject to any
possible proceeding by reason of such service, the Company, subject to Section
3(b), shall use reasonable efforts to obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers.


3



--------------------------------------------------------------------------------





(b)    Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary of the Company.
4.    Mandatory Indemnification.
(a)    Right to Indemnification. In the event a covered person was or is made a
party or is threatened to be made a party to or is involved in any proceeding,
as a witness or otherwise, by reason of the fact that the Indemnitee is or was a
director, officer, employee or agent of the Company (including any subsidiary or
affiliate thereof or any constituent corporation or any of the foregoing
absorbed in any merger) or is or was serving at the request of the Company
(including such subsidiary, affiliate or constituent corporation) as a director,
officer, employee or agent of another corporation, or of a partnership, joint
venture, trust or other entity, including service with respect to employee
benefit plans, such person shall be indemnified and held harmless by the Company
to the fullest extent permitted by applicable law and the Company’s Bylaws, as
each may be amended from time to time, against all expenses, liability and loss
(including, without limitation, attorneys’ fees, judgments, fines, forfeitures,
ERISA excise and other taxes and penalties, and amounts paid or to be paid in
settlement) actually and reasonably incurred or suffered by such person in
connection therewith. Such indemnification shall continue after the Indemnitee
has ceased to serve in such capacity and shall inure to the benefit of the
Indemnitee’s heirs, executors, administrators and other legal representatives.
(b)    Partial Indemnification; Successful Defense. If a covered person is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of any expenses or liabilities of any type whatsoever
(including, but not limited to, attorneys’ fees, judgments, fines, forfeitures,
ERISA excise and other taxes and penalties, and amounts paid or to be paid in
settlement) actually and reasonably incurred by the covered person in the
investigation, defense, settlement or appeal of a proceeding, but not entitled,
however, to indemnification for the total amount thereof, the Company shall
nevertheless indemnify such person for the portion thereof to which such person
is entitled. Notwithstanding any other provision of this Agreement, to the
extent that a covered person has been successful, on the merits or otherwise, in
whole or in part, in the defense of a proceeding, or in the defense of any
claim, issue or matter therein, including, without limitation, the dismissal of
any action without prejudice, the covered person shall be indemnified against
the total amount of any expenses actually and reasonably incurred or suffered by
such person in connection therewith.
(c)    Exception to Obligation to Indemnify and Advance Expenses.
Notwithstanding anything in this Agreement to the contrary, a covered person
shall not be entitled to indemnification or the advancement of expenses in
connection with any proceeding initiated by such covered person unless such
proceeding (or part thereof) (i) was authorized by the Board or (ii) the
proceeding is one to enforce indemnification rights under Section 7 of this
Agreement.


4



--------------------------------------------------------------------------------





5.    Mandatory Advancement of Expenses. Subject to Section 4(c), in the event a
covered person was or is made a party or is threatened to be made a party to or
is involved in any proceeding, as a witness or otherwise, by reason of the fact
that the Indemnitee is or was a director, officer, employee or agent of the
Company (including any subsidiary or affiliate thereof or any constituent
corporation or any of the foregoing absorbed in any merger) or is or was serving
at the request of the Company (including such subsidiary, affiliate or
constituent corporation) as a director, officer, employee or agent of another
corporation, or of a partnership, joint venture, trust or other entity,
including service with respect to employee benefit plans, the Company shall pay
all expenses incurred by such covered person in advance of the final disposition
of such proceeding as they are incurred; provided, however, that if the Delaware
General Corporation Law then so requires, the payment of such expenses incurred
in advance of the final disposition of such proceeding shall be made only upon
delivery to the Company of an undertaking substantially in the form attached
hereto as Exhibit A, by or on behalf of such covered person, to repay all
amounts so advanced if it should be determined ultimately, after a final
adjudication (including all appeals), that such person is not entitled to the
payment of such expenses by the Company. Any request for advancement of expenses
shall be accompanied by an itemization, in reasonable detail, of the expenses
for which advancement is sought; provided, however, that the covered person need
not submit to the Company any information that is privileged and exempt from
compulsory disclosure in any proceeding.
6.    Notice and Procedures for Obtaining Indemnification and Advancement.
(a)    Promptly after receipt by a covered person of notice of the commencement
of or the threat of commencement of any proceeding, such person shall, if such
person believes that indemnification or advancement with respect thereto may be
sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof; provided, however, that the
failure to notify the Company shall not relieve the Company of any liability it
may have to such covered person under this Agreement.
(b)    Upon written request by a covered person for indemnification pursuant to
Section 4(a), the entitlement of such covered person to indemnification, to the
extent not provided pursuant to the terms of this Agreement, shall be determined
and such indemnification shall be paid in full within sixty (60) days after a
written request for indemnification has been received by the Company. Such
request shall include documentation or information which is necessary for such
determination and which is reasonably available to the covered person. Upon
making a request for indemnification, a covered person shall be presumed to be
entitled to indemnification hereunder and the Company shall have the burden of
proving that the covered person is not entitled to be indemnified. If the person
or persons empowered to make such determination pursuant to Section 6(c) fail to
make the requested determination with respect to indemnification within sixty
(60) days after a written request for indemnification has been received by the
Company, a requisite determination of entitlement to indemnification shall be
deemed to have been made and the covered person shall be absolutely entitled to
such indemnification, absent actual and material fraud in the request for
indemnification.


5



--------------------------------------------------------------------------------





(c)    The determination of entitlement to indemnification pursuant to
Section 6(b) shall be made by the following person or persons who shall be
empowered to make such determination: (i) the Board, by a majority vote of
disinterested directors, whether or not such majority constitutes a quorum;
(ii) a committee of disinterested directors designated by a majority vote of
such directors, whether or not such majority constitutes a quorum; (iii) if
there are no disinterested directors, or if the disinterested directors so
direct, by independent legal counsel in a written opinion to the Board, a copy
of which shall be delivered to the covered person; or (iv) the stockholders of
the Company. If a change in control has occurred and results in individuals who
were directors prior to the circumstances giving rise to the change in control
ceasing for any reason to constitute a majority of the Board, such determination
shall be made by independent legal counsel in a written opinion, and such
independent legal counsel shall render its written opinion to the Company and to
the covered person. The Company agrees to pay the reasonable fees of such
independent legal counsel and to indemnify fully such independent legal counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss and damages arising out of or relating to this Agreement or the engagement
of such independent legal counsel pursuant hereto. The independent legal counsel
shall be selected by the Board and approved by the covered person; provided,
however, that if a change in control has occurred, such independent legal
counsel shall be selected by the covered person and approved by the Company
(such approval not to be unreasonably withheld or delayed).
(d)    For purposes of this Agreement, the termination of any proceeding, by
judgment, order, settlement (whether with or without court approval and whether
with or without an admission of liability on the part of the Indemnitee),
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.
(e)    For purposes of any determination under this Agreement, the Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s action is based on
the records or books of account of the Company, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Company. The provisions of this Section
6(e) shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
(f)    The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company shall not be imputed to the Indemnitee
for purposes of determining the right to indemnification under this Agreement.


6



--------------------------------------------------------------------------------





(g)    Expenses incurred by a covered person in advance of the final disposition
of a proceeding shall be paid by the Company at the request of the covered
person, each such payment of expenses to be made within twenty (20) days after a
written request for such payment has been received by the Company. Such request
shall be accompanied by an itemization, in reasonable detail, of the expenses
incurred by the covered person and, to the extent required pursuant to
Section 5, shall include or be accompanied by an undertaking by or on behalf of
such covered person, to repay all amounts so advanced if it should be determined
ultimately, after a final adjudication (including all appeals), that such person
is not entitled to the payment of such expenses by the Company.
(h)    Any expenses incurred by a covered person in connection with a request
for indemnification or advancement of expenses hereunder, under any other
agreement, any provision of the Company’s Bylaws or any D&O insurance, shall be
borne by the Company.
(i)    If, at the time of the receipt of a notice of the commencement of a
proceeding, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
and the Indemnitee (or any covered person) shall thereafter take all necessary
or desirable action to cause such insurers to pay, on behalf of the covered
person, all amounts payable as a result of such proceeding in accordance with
the terms of such policies.
(j)    In the event the Company shall be obligated to advance the expenses for
any proceeding against the covered person, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
covered person (such approval not to be unreasonably withheld or delayed), upon
the delivery to the covered person of written notice of its election so to do.
After delivery of such notice, approval of such counsel by the covered person
and the retention of such counsel by the Company, the Company shall not be
liable to the covered person under this Agreement for any fees of counsel
subsequently incurred by the covered person with respect to the same proceeding,
provided that (i) the covered person shall have the right to employ separate
counsel in any such proceeding at the covered person’s expense; and (ii) if
(A) the employment of counsel by the covered person has been previously
authorized by the Company, (B) the Company shall not, in fact, have employed
counsel to assume the defense of such proceeding, or (C) a conflict of interest
exists requiring the covered person to retain separate counsel, as reasonably
determined by legal counsel for the Company and the covered person, the fees and
expenses of the covered person’s counsel shall be at the expense of the Company.
If the Company has assumed the defense of a proceeding, the Company shall not be
liable to indemnify a covered person under this Agreement for any amounts paid
in settlement of any proceeding effected without the Company’s written consent;
provided, however, that if a change in control has occurred, the Company shall
be liable for indemnification for amounts paid in settlement if independent
legal counsel has approved the settlement. The Company shall not settle any
proceeding in any manner that would impose any penalty or limitation on, or
disclosure obligation with respect to, a covered person without the covered
person’s written consent. Neither the Company nor a covered person shall
unreasonably withhold or delay its consent to any proposed settlement.


7



--------------------------------------------------------------------------------





7.    Right of Covered Person to Bring Suit. If (a) indemnification is not paid
in full by the Company within sixty (60) days after a written request for
indemnification has been received by the Company pursuant to Section 6(b); (b) a
determination is made pursuant to Section 6(c) that a covered person is not
entitled to indemnification; or (c) a written request for an advancement of
expenses is not paid in full by the Company within twenty (20) days after a
written request for such payment has been received by the Company pursuant to
Section 6(g), the covered person may at any time thereafter bring suit against
the Company to recover the unpaid amount of any claim for indemnification or
advancement. If successful in whole or in part in any such suit, or in a suit
brought by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking, the covered person shall be entitled to be paid also
the expense of prosecuting or defending such suit. In any suit brought by a
covered person to enforce a right to indemnification hereunder (but not in a
suit brought by a covered person to enforce a right to an advancement of
expenses) it shall be a defense that indemnification is not permitted by
applicable law. Further, in any suit by the Company to recover an advancement of
expenses pursuant to the terms of an undertaking, the Company shall be entitled
to recover such expenses upon a final adjudication (including all appeals) that
indemnification is not permitted by applicable law. Neither the failure of the
Company (including the Board, a committee thereof, independent legal counsel or
its stockholders) to have made a determination prior to the commencement of such
suit that indemnification of the covered person is proper in the circumstances
because the Indemnitee has met the applicable standard of conduct set forth in
the Delaware General Corporation Law, nor an actual determination by the Company
(including the Board, a committee thereof, independent legal counsel or its
stockholders) that the Indemnitee has not met the applicable standard of
conduct, shall create a presumption that the covered person is not entitled to
indemnification or, in the case of such a suit brought by a covered person, be a
defense to such suit. If a determination is made or deemed to have been made
pursuant to the terms of Section 6 that a covered person is entitled to
indemnification, the Company shall be bound by such determination and shall be
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable. In any suit brought by a covered person to enforce a right to
indemnification or to an advancement of expenses hereunder, or by the Company to
recover an advancement of expenses pursuant to the terms of an undertaking, the
burden of proving that the covered person is not entitled to be indemnified, or
to such advancement of expenses, shall be on the Company.
8.    Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee or any covered person may have under any provision
of law, the Company’s Certificate of Incorporation or Bylaws, the vote of the
Company’s disinterested directors or stockholders, other agreements, or
otherwise, both as to acts or omissions in the Indemnitee’s official capacity
and to acts or omissions in another capacity while occupying the Indemnitee’s
position as an officer, director or employee of the Company and/or its
subsidiaries, and the Indemnitee’s right hereunder shall continue after the
Indemnitee has ceased to serve the Company or any of its subsidiaries and shall
inure to the benefit of any heir, executor, administrator or other legal
representative of the Indemnitee. Notwithstanding the foregoing,


8



--------------------------------------------------------------------------------





this Agreement shall supersede and replace any prior indemnification agreements
entered into between the Company and the Indemnitee, and any such prior
agreements shall be terminated upon execution of this Agreement.
9.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of a covered person, who shall execute all papers reasonably requested
and shall take such action as may be reasonably requested by the Company in
order to secure such rights.
10.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against a
covered person to the extent such covered person has otherwise actually received
payment (whether under the Company’s Restated Certificate of Incorporation, the
Company’s Amended and Restated By-laws, any insurance policy, agreement, vote,
law, or otherwise) of the amounts otherwise indemnifiable hereunder.
The Company shall not be obligated to indemnify a covered person for expenses or
liabilities of any type whatsoever (including, but not limited to, attorneys’
fees, judgments, fines, forfeitures, ERISA excise and other taxes and penalties,
and amounts paid or to be paid in settlement) which have been paid directly to
such person or a third party on the covered person’s behalf by D&O Insurance.
11.    Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement to the Indemnitee to the fullest extent now or
hereafter permitted by law.
12.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to Section 10
hereof.
13.    Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.
14.    Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.


9



--------------------------------------------------------------------------------





15.    Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) upon
receipt, if delivered by hand, or (b) on the third business day after the
mailing date, if mailed by certified or registered mail with postage prepaid.
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice.
16.    Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
17.    Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.
[Remainder of Page Left Intentionally Blank]






10



--------------------------------------------------------------------------------






The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.


 
CADENCE DESIGN SYSTEMS, INC.


 
By:


Name:


Title:


Address:
__________________________




 


INDEMNITEE


 
By:


Name:


Address:
__________________________















































11



--------------------------------------------------------------------------------


Exhibit A


REQUEST AND UNDERTAKING


Cadence Design Systems, Inc.
2655 Seely Avenue
San Jose, CA 95134
Attn: Corporate Counsel


To Whom It May Concern:


I request, pursuant to Section 5 of the Indemnity Agreement, dated as of ______,
201_ (the “Indemnification Agreement”), between Cadence Design Systems, Inc.
(the “Company”) and me, that the Company advance expenses (as such term is
defined in the Indemnity Agreement) actually and reasonably incurred in
connection with [describe Proceeding] (the “Proceeding”). I have attached an
itemization, in reasonable detail, of the expenses for which advancement is
sought.


I undertake and agree to repay to the Company any funds advanced to me or paid
on my behalf if it shall ultimately be determined that I am not entitled to
indemnification. I shall make any such repayment promptly following written
notice of any such determination.


I agree that payment by the Company of my expenses in connection with the
Proceeding in advance of the final disposition thereof shall not be deemed an
admission by the Company that it shall ultimately be determined that I am
entitled to indemnification.


 
 
__________________________
[Name]






Date: _____________________







12

